Case 1:19-cv-00276-PLM-RSK ECF No. 23, PageID.652 Filed 09/16/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DAVID ELLIOT WERKING,

           Plaintiff,                         Case No. 1:19−cv−276

    v.                                        Hon. Paul L. Maloney

PAUL MICHAEL WERKING, et al.,

           Defendants.
                                          /

                                      ORDER

      This matter is before the Court on Defendants' Motion for Extension of
Time to File Response/Reply (ECF No. 21), which was filed September 16,
2019. Effective September 28, 2015, Local Rule 7.1(d) was amended to
require the following: "All nondispositive motions shall be accompanied by a
separately filed certificate setting forth in detail the efforts of the moving party
to comply with the obligation created by this rule." W.D. Mich. LCivR 7.1(d);
see Administrative Order No. 15−RL−78 (Sept. 11, 2015). The motion fails to
comply with this requirement. Accordingly,

     IT IS ORDERED that Defendants' Motion for Extension of Time to File
Response/Reply (ECF No. 21) is hereby held in abeyance pending
compliance with Local Rule 7.1(d).

      IT IS FURTHER ORDERED that movant shall file the certificate required
by Local Rule 7.1(d) within five days of the date of this Order. Failure to
timely file the certificate will result in the dismissal of the motion.

       IT IS FURTHER ORDERED that any response to the motion shall be
filed within fourteen days of the filing of the certificate, should the certificate be
filed.

         IT IS SO ORDERED.


Dated: September 16, 2019                  /s/ Paul L. Maloney
                                          PAUL L. MALONEY
                                          Paul L. Maloney United States
                                          District Judge
